Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

Between DSP Group, Inc., DSP Group, Ltd. and Dror Levy (the “Executive”).
Effective date of this amendment is November 5, 2012.

Executive entered into an employment agreement with DSP Group, Ltd., effective
June 9, 2002 (the “Employment Agreement”) which agreement was amended on
January 31, 2011 and May 16, 2011 (the employment agreement and the amendments
thereto hereinafter collectively referred to as the “Employment Agreement”). The
Employment Agreement is hereby further amended as follows:

1. The notice period as defined in Section 3a of the Employment Agreement is
hereby increased to one year from nine months as set forth previously in the
Employment Agreement.

2. The following clarifying paragraph is added to Section 3a of the Employment
Agreement:

If the requisite advance notice of one year is provided by Mr. Levy to the
Company if he desires to terminate his employment with the Company without Good
Reason, then: (i) all of his rights under this Agreement shall continue during
the one-year period, and (ii) all equity awards held by Mr. Levy prior to the
termination of his employment with the Company shall accelerate and immediately
vest one year following the date of such requisite notice and be exercisable in
whole or in part at any time from the date of the vesting of the respective
equity awards for a period of one year.

3. The first paragraph of Section 12 of the Employment Agreement is amended and
restated as follows:

If the Executive’s employment with the Company is terminated by (i) the Company
following a Change in Control; (ii) the Executive for Good Reason; or (iii) the
Corporation without Cause, all rights of the Executive under the Employment
Agreement shall continue for one year and all equity awards held by the
Executive shall accelerate and immediately vest and be exercisable in whole or
in part at any time for one year following the termination of employment.

4. This amendment to the Employment Agreement shall be binding upon DSP Group,
Inc., DSP Group, Ltd. and their successors and assigns, if any.

5. All terms and conditions of the Employment Agreement, other than amended
hereby, shall remain in full force and effect.



--------------------------------------------------------------------------------

/s/ Eli Ayalon

   

/s/ Dror Levy

DSP Group, Inc.     Dror Levy

/s/ Ofer Elyakim

    DSP Group, Ltd.    